        2:19-cv-02211-CSB-EIL # 14          Page 1 of 2                                             E-FILED
                                                                Monday, 18 November, 2019 10:12:57 AM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

DARNELL WASHINGTON                          )
                                            )       Case No. 19-cv-2211
       Plaintiff,                           )
                                            )
v.                                          )
                                            )
SUPERVALU, INC.,                            )
                                            )
       Defendant.                           )

                          AGREED STIPULATION OF DISMISSAL

       Now come the Plaintiff, Darnell Washington, and the Defendant, Supervalu, Inc., by and

through their respective undersigned counsel, and pursuant to Rule 41(a)(1)(A)(ii) of the Federal

Rules of Civil Procedure, hereby stipulate to the dismissal of the above matter with prejudice,

with each party bearing its own costs and attorneys’ fees, the parties having independently

settled their underlying dispute.

Respectfully submitted,                                    Respectfully submitted,

DARNELL WASHINGTON                                         SUPERVALU, INC

By:    /s/ David B. Levin                           By:    /s/ Amanda E. Inskeep
       Attorney for Plaintiff                              Attorney for Defendant
       Illinois Attorney No. 6212141                       Littler Mendelson, P.C.
       Law Offices of Todd M. Friedman, P.C.               312 N. Clark Street, Suite 1000
       333 Skokie Blvd., Suite 103                         Chicago, IL 60654
       Northbrook, IL 60062                                Phone: (312) 372-5520
       Phone: (224) 218-0882                               ainskeep@littler.com
       dlevin@toddflaw.com
        2:19-cv-02211-CSB-EIL # 14             Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 18, 2019 a copy of the foregoing Stipulation of

Dismissal was filed electronically. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt.


                                                                /s/ David B. Levin
                                                                Attorney for Plaintiff
